DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the thin film transistor substrate of claim 1, in particular the limitations of the thin film transistor substrate further comprises a substrate, a first metal layer on the substrate, and a first insulating layer on the substrate and covering the first metal layer, the first insulating layer is electrically insulated, the first metal layer comprises the first-stage gate output signal line and the first function line; the thin film transistor substrate further comprises a second metal layer on the first insulating layer, the second metal layer comprises a first trace; along a thickness direction of the substrate, projections of two ends of the first trace on the first insulating layer respectively overlap with projections of the first-stage gate output signal line and the first function line on the first insulating layer; when the first function line is multiplexed as the connecting line, the two ends of the first trace are configured to be fused with the first-stage gate output signal line and the first function line by laser to allow the first-stage gate output signal line to be electrically connected to the first function line. The prior art does not disclose or suggest the liquid crystal display panel of claim 10, in particular the limitations of the thin film transistor substrate further comprises a substrate, a first metal layer on the substrate, and a first insulating layer on the substrate and covering the first metal layer, the first insulating layer is electrically insulated, the first metal layer comprises the first-stage gate output signal line and the first function line; the thin film transistor substrate further comprises a second metal layer on the first insulating layer, the second metal layer comprises a first trace; along a thickness direction of the substrate, projections of two ends of the first trace on the first insulating layer respectively overlap with projections of the first-stage gate output signal line and the first function line on the first insulating layer; when the first function line is multiplexed as the connecting line, the two ends of the first trace are configured to be fused with the first-stage gate output signal line and the first function line by laser to allow the first-stage gate output signal line to be electrically connected to the first function line.
The closely related prior art, Katsuta (US 20170357353) discloses (Figs. 1-21) a thin film transistor substrate having a display area (DA) and a non-display area (NDA) surrounding the display area, comprising: a plurality of pixels (PX) in the display area and arranged in a matrix comprising columns along a first direction and rows along a second direction intersecting the first direction; a plurality of gate driving units (GD, GSR) in the non-display area and arranged in a column along the second direction, a gate driving unit (GD, GSR) at the head of the column of the plurality of gate driving units being defined as a first-stage gate driving unit (GD, GSR), and a gate driving unit at the end of the column of the plurality of gate driving units being defined as a final-stage gate driving unit (GD, GSR), each of the plurality of gate driving units having an input terminal (portion on side of GW) and an output terminal (portion on side of GL), the output terminal of each of the plurality of gate driving units being electrically connected to one of rows of the plurality of pixels (PX); a plurality of test pads (TPD) in the non-display area configured for signal testing of the thin film transistor substrate; a first function line (CML, GDW, GW, VCDL) in the non-display area; and a first-stage gate output signal line (GL) in the non-display area, the first-stage gate output signal line being electrically connected to the output terminal of the first-stage gate driving unit, wherein the first function line (CML, GDW, GW, VCDL) has a first function and is multiplexed as a connecting line between the first-stage gate output signal line and one of the plurality of test pads (TPD); and the first-stage gate output signal line is configured to be electrically insulated from the first function line when the first function line performs the first function (sections 0069-0074), and to be electrically connected to the first function line when the first function line is multiplexed as the connecting line.
However, the prior art does not disclose or suggest the thin film transistor substrate of claim 1, in particular the limitations of the thin film transistor substrate further comprises a substrate, a first metal layer on the substrate, and a first insulating layer on the substrate and covering the first metal layer, the first insulating layer is electrically insulated, the first metal layer comprises the first-stage gate output signal line and the first function line; the thin film transistor substrate further comprises a second metal layer on the first insulating layer, the second metal layer comprises a first trace; along a thickness direction of the substrate, projections of two ends of the first trace on the first insulating layer respectively overlap with projections of the first-stage gate output signal line and the first function line on the first insulating layer; when the first function line is multiplexed as the connecting line, the two ends of the first trace are configured to be fused with the first-stage gate output signal line and the first function line by laser to allow the first-stage gate output signal line to be electrically connected to the first function line. Claim 1 is therefore allowed, as are dependent claims 2-9. The prior art does not disclose or suggest the liquid crystal display panel of claim 10, in particular the limitations of the thin film transistor substrate further comprises a substrate, a first metal layer on the substrate, and a first insulating layer on the substrate and covering the first metal layer, the first insulating layer is electrically insulated, the first metal layer comprises the first-stage gate output signal line and the first function line; the thin film transistor substrate further comprises a second metal layer on the first insulating layer, the second metal layer comprises a first trace; along a thickness direction of the substrate, projections of two ends of the first trace on the first insulating layer respectively overlap with projections of the first-stage gate output signal line and the first function line on the first insulating layer; when the first function line is multiplexed as the connecting line, the two ends of the first trace are configured to be fused with the first-stage gate output signal line and the first function line by laser to allow the first-stage gate output signal line to be electrically connected to the first function line. Claim 10 is therefore allowed, as are dependent claims 11-18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES S CHANG/Primary Examiner, Art Unit 2871